Citation Nr: 0126042	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip and left lower extremity disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.

The veteran presented testimony in an August 2001 Travel 
Board hearing before the undersigned Board member.


FINDINGS OF FACT

1.  In an April 1985 decision, the Board reaffirmed denial of 
service connection for a left hip and left lower extremity 
disorder.  The veteran did not appeal.

2.  When considered alone or in conjunction with evidence 
previously of record, evidence received since the Board's 
April 1985 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a left hip and left lower extremity 
disorder. 


CONCLUSIONS OF LAW

1.  The Board's April 1985 denial of service connection for a 
left hip and left lower extremity disorder is final. 
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991& Supp. 2001); 
38 C.F.R. §§ 20.1100, 20.1104 (2000).

2.  New and material evidence has not been received 
sufficient to reopen the previously denied claim of service 
connection for a left hip and left lower extremity disorder. 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that the Board reopen his claim of 
entitlement to service connection for a left hip and left 
lower extremity disorder, on the basis that he has submitted 
new and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant service connection. 
Specifically, the veteran contends that basic training and 
subsequent physical training regimen aggravated his pre-
existing condition.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) was 
enacted during the pendency of the veteran's appeal.  As 
noted in VCAA, resolution of the question of whether new and 
material evidence has been presented must precede application 
of VCAA.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, the Board may not address the 
underlying claim until new and material evidence has been 
presented.  

The veteran's claim of entitlement to service connection for 
a left leg and hip condition was first considered and 
originally denied in a June 1984 rating decision.  The 
veteran's claim was originally denied because a the evidence 
showed a left leg and hip condition pre-existed service and 
was not aggravated by his active duty service beyond the 
normal progression of the disease.  The veteran appealed this 
decision to the Board. An April 1985 Board decision denied 
the veteran's claim on the basis that the veteran's left hip 
and left lower extremity disability pre-existed service and 
moreover, was not aggravated by his active duty service.  A 
copy of the Board Decision was mailed to veteran in April 
1985.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision. See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
See also 38 U.S.C.A. § 7111(a)(a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  
Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
April 1985 decision is final and is not
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Board must reopen the claim and review the former disposition 
of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105. 

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has not been received sufficient to reopen 
the previously denied claim.  The relevant evidence available 
to the Board in April 1985 included the following: the 
veteran's service medical records, which showed that the 
veteran was seen and treated for left hip pain in August 
1976, with a reported history of some congenital defects; a 
September 1976 Medical Board where the veteran reported a 
history of hip and knee pain that limited his physical 
activities prior to service and continued during basis 
training, which led to a finding that the veteran's left coxa 
plana and shortening of the left lower extremity, both 
secondary to old Legg-Perthes disease, pre-existed service 
and were "in no way been aggravated by military service"; 
and a March 1984 VA examination which diagnosed the veteran 
with residual deformity of the head of the left femur, post 
Perthes disease, coxa plan of the left hip secondary to 
Perthes disease, painful left knee, and chronic back strain 
secondary to Perthes disease and shortening of the left leg.




Evidence received after the April 1985 denial consists of the 
following: outpatient treatment reports from the Huntington 
VA Medical Center (VAMC) dated in March 2000 which show that 
the veteran reported right hip, knee, and back pain, as well 
as left hip pain; a June 2000 VA orthopedic consultation 
which indicates that the veteran complained of chronic left 
hip pain and contains a diagnosis of crepitus with hip 
manipulation and a short left leg; an October 2000 medical 
opinion from Dr. B. M. at the Huntington VAMC which states, 
"patient disability could have resulted possibly from 
service"; VA outpatient treatment records dated between 
October 2000 and November 2000 which contains the following 
notation in November 2000, "left hip pain developed in 
service"; and the veteran's variously dated written 
statements and transcript of his testimony before the Board 
on August 14, 2001.  

The evidence associated with the veteran's claims file 
subsequent to the April 1985 decision is not new and 
material, and there consequently is no basis to reopen the 
veteran's claim of service connection for a left hip and left 
lower extremity disorder.  More recent evidence of record is 
new in that it was not previously of record, but it is no 
more helpful in deciding the question of service connection 
due to aggravation of a pre-existing condition, than the 
evidence previously of record.  

In that regard, the evidence of record at the time of the 
April 1985 Board decision included complaints of left hip and 
knee pain in service.  A Medical Board in September 1976 
found that the veteran's left coxa plana and shortening of 
the left lower extremity, both secondary to old Legg-Perthes 
disease, pre-existed service and were "in no way been 
aggravated by military service".  The March 1984 VA 
examination made no findings regarding aggravation or 
worsening of the veteran's pre-existing condition.  




In summary, there was no evidence of record at the time of 
the April 1985 Board decision that the veteran's left hip and 
left lower extremity disability were aggravated by his active 
duty service.  Notably, such medical evidence has not been 
added to the claims file.  Rather, the "new" evidence 
merely reiterates complaints of left hip and knee pain, and 
demonstrates that the veteran has recently had hip and knee 
problems since the 1985 denial.  

While Dr. B. M.'s October 2000 statement is noted, "patient 
disability could have resulted possibly from service", the 
opinion itself in regards to determining whether the 
veteran's service aggravated a pre-existing condition, is too 
speculative as it does not specify which disability and is 
not supported by clinical findings, and thus, not probative 
of the matter on appeal.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  As such, the "new" evidence of record shows 
only that the veteran continues to have problems and 
therefore is not so significant to the underlying question of 
service connection that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  

The veteran's statements that he currently has left hip and 
knee pain are credible, as are his statements that his basic 
training aggravated his condition.  However, such statements 
are not "new" evidence, as they are essentially duplicative 
of the veteran's contentions at the time of the prior final 
denial of his claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the veteran's 
statements are not "material" evidence since, as a layman, 
he is not competent to give a medical opinion on the 
diagnosis or etiology of a disorder, and his statements on 
such matters do not constitute material evidence to reopen 
his claim for service 



connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  In 
short, for the reasons described above, new and material 
evidence has not been presented to reopen the veteran's claim 
of entitlement to service connection for a left hip and left 
lower extremity disorder.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a left hip and left lower 
extremity disorder; the appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

